Citation Nr: 0949143	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, status 
post prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2007, at which time, it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for prostate cancer, status post 
prostatectomy.  Thereafter, the case was returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Prostate cancer was first manifested many years after 
service, and the preponderance of the evidence of record 
shows that it is unrelated thereto.

2.  The preponderance of the competent evidence of record 
shows that the Veteran was not exposed to herbicides, 
including Agent Orange, in service.


CONCLUSION OF LAW

Prostate cancer, status post prostatectomy, is not the result 
of disease or injury incurred in or aggravated by service, 
including the claimed exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to service connection for prostate cancer.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In August 2002, VA received the Veteran's application for 
service connection, and there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claim, including the evidence 
to be provided by him, and notice of the evidence VA would 
attempt to obtain.  VA informed him of the criteria for 
service connection, as well as the general criteria for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  VA also 
offered the Veteran the opportunity to present evidence and 
argument at a hearing before a member of the Board.  However, 
to date, he has declined to accept that offer.  

The Veteran contends that his prostate cancer is primarily 
the result of his exposure to Agent Orange in service.  In 
developing the record, VA has made extensive efforts to 
obtain evidence to support that contention.  To date, 
however, those efforts have met with negative results; and 
there is no reason to believe that further efforts to obtain 
such evidence would be any more productive.  Further 
development in this regard would unnecessarily impose 
additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the Veteran.  
Accordingly, such development is not warranted.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran was examined by VA in January 2004.  The general 
medical examination included a detailed military history, 
civilian employment history, and medical history.  A digital 
rectal examination was not conducted due to the absence of 
prostate tissue.  The examiner diagnosed history of prostate 
cancer.  Although the claims file was not available to the 
examiner for review, the Board finds that the examination is 
nevertheless adequate upon which to base a decision on the 
appellate issue.  It is not disputed that the Veteran 
underwent a prostatectomy for prostate cancer.  As noted in 
detail below, significant development was undertaken by VA, 
but confirmation of Agent Orange exposure has not been 
possible.  Therefore, the lack of the claims file did not 
result in the absence of important information to the 
examiner relative to the etiology of the Veteran's prostate 
cancer.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 
For certain disabilities, such as prostate cancer, service 
connection may be presumed, when it is shown to a degree of 
10 percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection for prostate cancer may 
also be presumed, when it is shown to a degree of 10 percent 
and is the result of the Veteran's exposure to herbicides, 
including Agent Orange, in service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

The failure to meet the presumptive criteria, however, does 
not preclude the Veteran from obtaining a grant of service 
connection.  Indeed, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

The Factual Background

During the Veteran's October 1966 service entrance 
examination, he responded in the negative, when asked if he 
then had, or had ever had, a tumor, growth, cyst, or cancer 
or frequent or painful urination.  On examination, his 
genitourinary system was found to be normal.

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a genitourinary disorder, 
including prostate cancer.

During the Veteran's November 1970 service entrance 
examination, he, again, responded in the negative, when asked 
if he then had, or had ever had, a tumor, growth, cyst, or 
cancer or frequent or painful urination.  On examination, his 
genitourinary system was found to be normal.

The Veteran's service personnel records show that he 
performed duties as an administrative specialist and that he 
did not have any awards or decorations reflecting service in 
the Republic of Vietnam.  The Veteran's service personnel 
records do show that from September 1967 to May 1969, he was 
assigned to the 437th Supply Squadron, stationed at 
Charleston Air Force Base, South Carolina.
During treatment by W. Omar Smith, M.D. in February 2001, a 
biopsy revealed that the Veteran had prostate cancer.  In May 
2001, Dr. Smith performed a radical prostatectomy.  The 
etiology of the Veteran's prostate cancer was not identified.

During a VA general medical examination in January 2004, the 
Veteran reported that he had been a warehouse receiver in 
service, while stationed at Charleston Air Force Base and 
later in Germany.  He stated that during the performance of 
his duties, he had been exposed to pesticides on numerous 
occasions.  There was no claims file available for the 
examiner to review.  However, the history of his 
prostatectomy was noted.  Following the examination, the 
relevant diagnosis was history of prostate cancer.  The 
etiology of that disability was not reported.

In July 2006, the Chief of the History Office for the 437th 
Airlift Wing reported that there was no record of the 437th 
Supply Squadron storing or transporting herbicides, such as 
Agent Orange, from 1967 to 1969.  However, she noted that due 
to the Charleston Air Force Base's airlift mission at the 
time, it was highly probable that such items transited the 
installation temporarily, as they made their way to their 
employment locations.  Therefore, she recommended further 
inquiry to the owners of such items, as well as to the Air 
Force Historical Research Agency (AFHRA).

In November 2006, an Archivist for the AFHRA informed VA that 
its holdings, including the official unit history, did not 
show that the 437th Supply Squadron, 437th Military Airlift 
Wing, transported Agent Orange between July 3, 1967 and May 
20, 1969.

In October 2007, the Veteran's representative raised 
contentions to the effect that VA had searched the wrong 
locations in its efforts to corroborate the Veteran's claim 
that he had been exposed to Agent Orange.  The representative 
stated that such information was more likely to be found in 
the 437 Supply Squadron's operation reports, daily logs, and 
maintenance records.  Therefore, the Board remanded the case 
to the AMC in November 2007, so that such information could 
be requested.

In March 2009, the National Personnel Records Center informed 
VA that it did not have the 437 Supply Squadron's operation 
reports, daily logs, or maintenance records.  

In July 2009, the RO requested that the AFHRA provide the 
operation reports, maintenance records, and daily logs of the 
437th Supply Squadron for the period from July 1967 through 
May 1969.  Later that month, an Archivist for the AFHRA 
Research Department informed VA that a search of its holdings 
did not produce any documentation for the 437th Supply 
Squadron.  She noted that a search was positive for ten 
histories relative to the 437th Military Airlift Wing during 
the period from July 1967 to May 1969.  She stated that it 
was not possible to copy the approximately 1639 pages, so she 
enclosed abstracts of each history in an attempt to narrow 
the search.

In September 2009, in response to a more specific request 
from VA, the Archivist at the AFHRA Research Department 
reported that she had located no documentation that any Agent 
Orange was ever transported or stored by the 437th Military 
Airlift Wing in Charleston, South Carolina, during the period 
from July 1967 through May 1969.  She noted that records 
indicated that after the very early 1960's, all herbicides 
had been transported by ship.

Analysis

The Veteran contends that his prostate cancer, status post 
prostatectomy, is primarily the result of his exposure to 
Agent Orange, while he was assigned to the 437th Supply 
Squadron, Charleston Air Force Base, South Carolina.  He 
states that although he was an administrative specialist, he 
was involved in receiving, storing, and transporting Agent 
Orange.  Therefore, he maintains that service connection is 
warranted for prostate cancer on a presumptive basis.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

The Veteran's prostate cancer was first clinically manifested 
to a degree of at least 10 percent in 2001, many years after 
his separation from service.  Because he claims that it was 
the result of his exposure to Agent Orange in service, the 
threshold question is whether he actually had such exposure.  

Veterans who served in the Republic of Vietnam are presumed 
to have been exposed to Agent Orange  38 C.F.R. 
§ 3.307(a)(6)(iii).  Veterans who were otherwise exposed to 
such herbicides may also take advantage of those presumptive 
health effects.  However, unlike Vietnam veterans, they are 
required to prove that they were, in fact, exposed to 
herbicides during their military service.  That is, they do 
not have the benefit of a presumption of exposure as do 
Vietnam veterans. 

In this case, the Veteran does not contend, and the evidence 
does not show that he had service in the Republic of Vietnam.  
Rather, he maintains that he was exposed to Agent Orange, 
while working in a supply unit at Charleston Air Force Base.  
Although the Veteran was assigned to the 437th Supply 
Squadron at the Charleston Air Force Base from July 1967 to 
July 1969, there is no competent evidence to corroborate his 
claim that he ever worked in supply or that he otherwise 
received, stored, or transported Agent Orange.  Moreover, 
there is no documentation that Agent Orange was ever 
transported or stored by the 437th Supply Squadron's parent 
unit, the 437th Military Airlift Wing.  In this regard the 
Board notes that in July 2006, the Chief of the History 
Office for the 437th Airlift Wing suggested that it was 
highly probable that herbicides temporarily transited the 
Charleston Air Force Base from July 1967 to May 1969.  
However, subsequent, more detailed research, dismissed that 
possibility.  In fact, the records indicated that after the 
very early 1960's, Agent Orange had been transported by ship.  
In any event, despite significant efforts by the RO and the 
AMC to document the Veteran's claimed exposure to Agent 
Orange, the preponderance of the competent evidence of record 
shows that the Veteran worked in administration and he did 
not have such exposure.  Absent such exposure, the Veteran 
does not meet the criteria for presumptive service connection 
under 38 U.S.C.A. § 1116 or 38 C.F.R. § 3.309.

While the Veteran's prostate cancer may not be presumed to be 
result of the claimed Agent Orange exposure in service, that 
fact does not end the inquiry.  He may still show that his 
prostate cancer was first manifested in or as a result of 
service.  In this case, however, there is no competent 
evidence of a nexus to service.  As such, the Veteran does 
not meet the criteria for direct service connection for 
prostate cancer.

Because the Veteran does not meet the criteria for service 
connection either on a direct or presumptive basis, service 
connection for prostate cancer is not warranted.  
Accordingly, the appeal is denied.

In arriving at this decision, the Board notes that the only 
reports of a nexus between the Veteran's prostate cancer and 
any event in service come from the Veteran.  As a layman, 
however, he is only qualified to report on matters which are 
capable of lay observation.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  
38 C.F.R. § 3.159(a).  


ORDER

Entitlement to service connection for prostate cancer, status 
post prostatectomy, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


